DETAILED ACTION
Allowable Subject Matter

Claims 11-20 allowed.

	The IDS filed 1/28/2022 contains prior art which teaches limited aspects of the present invention but is seen to be silent with regards the whole invention.  The cited art of record is not seen to properly provide a prima facie case of obviousness over the instant invention.  Particularly the specifics with regards to the insert abutting the retaining in a fully contracted configuration, the retainer coupled to the butt end of the second shaft, the retainer configured to be static with respect to the second shaft and allow for a rotation of the adjustment member, wherein the grip is restricted from rotation about the first shaft or the second shaft as the first shaft slides in relation to the second shaft, wherein an outer surface of the insert comprises a plurality of nodal protrusions.  These limitations when viewed in combination with the remaining limitations of claim 11 are seen to provide patentable distinction over the cited prior art of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711